 iIn the Matter of HAMMERMILL'PAPER COMPANYandINTERNATIONAL'CaseR-4603-Decided December ,24, 1942Jurisdiction:,stationery manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition because Company stated unit claimed was in-appropriate ; eligibility determined as of date preceding annual shutdown ;election necessary.Unit Appropriate.for CollectiveBargaining:all firemen, engineers, and thewatchman at the pulp wood dock of Company ; pulp wood handlers excludedover the Company's objection.Mr. T. Lowry Whittaker,for the Board.Mr. W. Pitt Gifford,of Erie, Pa., for the Company.Mr. R. H. Seitz,of Cleveland, Ohio, andMr. Ralph Texter,of Erie,Pa., for the Union.'Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalBrotherhood of Firemen and Oilers, Local 249, affiliated with theAmerican Federation of Labor, herein called the Union, alleging that,a question affecting commerce had arisen concerning the representa-tion of employees of Hammermill Paper Company, Erie, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Charles E.Persons, Trial Examiner.Said hearing was held at Erie, Pennsyl-vania, on November 28, 1942.The Board, the Company, and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross,-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:46 N. L. R. B., No. 38.314 HAMMERMILL PAPER COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY315Hammermill' Paper Company is a Pennsylvania corporation withits, principal place of business at Erie, Pennsylvania, where it is en-gaged in the manufacture of writing paper.During the first 9 monthsof 1942, the Company purchased raw materials, valued in excess of$2,775,000, approximately 75 percent of which was shipped to it frompoints outside Pennsylvania.During the_ same period the Companysold finished products valued, in. excess of $8,250,000, over 75 percentof which' was shipped to points outside Pennsylvania.' The Companyadmits, for the purpose of this proceeding, that it is engaged in com-merce within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVED'International Brotherhood of Firemen' and Oilers, Local 249, is alabor organization affiliated with the American Federation, of Labor',admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONDuring the summer of 1942, the Union requested the Company torecognize it as the exclusive representative of certain of the Company'semployees.The Company refused this request, stating that the em-ployees claimed by the Union do not constitute an appropriate unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section'9 (c) and Section 2 (6) and .(7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that allengineers,firemen, and the nightwatchman employed at the pulp wood dock of the Company constitutean appropriate bargaining unit.The Company contends that suchemployees together with the pulp wood handlers constitutea singleappropriate bargaining unit.All employees claimed by the Union are licensed engineers or fire-men and allare engaged in maintaining and operating cranes.There' The Regional Director reported that theUnionpresented 9 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay roll ofSeptember 18, 1942.There are 10 employees on that pay roll who are in the unit herein-after found to be appropriate. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDis no interchange of employees between the engineers and firemen'sgroup and the pulp wood handlers.The Company's operations areseasonal and the engineers are guaranteed 10 months of employment,and-the firemen 9 months of employment annually.The pulp woodhandlers are not,guaranteed any specific working period.The pulpwood handlers are not eligible to membership in the Union nor is theUnion attempting to organize such employees.We find that theengineers, firemen, and the watchman constitute a homogeneous groupfor the purposes of collective bargaining.We find that all firemen,. engineers, and the watchman at the pulp-wood dock of the Company constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b),of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation' which hasarisen can best be resolved by means of an election by secret ballot.The Company's operations are seasonal and the employees withinthe appropriate unit are usually laid off in the month of December ofeach year and are unemployed until, the following March.Underthese circumstances we shall direct that the employees eligible to votein the election shall be those within the appropriate unit who wereemployed during the last pay-roll period of the Company in 1942 con-taining a full complement of employees, subject to the limitations andadditions set forth in the Direction of Election herein. 'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with HammermillPaper Company, Erie, Pennsylvania, an election by secret ballot shall'be conducted as early as possible, but not later than thirty (30)- daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Sixth Region, acting in this matter asagent for the National-Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the last pay-roll period in 1942 containing a full com-plement of employees, including any such employees who did not workduring said pay-roll period because they were ill or on vacation or HAMMERMILLPAPERCOMPANY317temporarily laid off, and including employees in the, armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tional Brotherhood of Firemen and Oilers, Local 249, affiliated withthe American Federation of Labor, for -the purposes of collectivebargaining.